Citation Nr: 0532380	
Decision Date: 12/01/05    Archive Date: 12/21/05	

DOCKET NO.  04-40 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for a bilateral knee 
disorder, to include arthritis. 

3.  Entitlement to service connection for a stomach disorder. 


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from two rating decisions dated in August 
2002 and April 2004 of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska, in which the 
RO denied the benefits sought on appeal.  The veteran, who 
had active service from December 1960 to December 1962, 
appealed the decisions to the BVA.  Thereafter, the RO 
referred the case to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Competent evidence of record indicates that bilateral 
hearing loss was not manifested in service or for many years 
thereafter, and is not etiologically related to the veteran's 
military service.

3.  A preexisting bilateral knee disorder did not worsen 
during service.

4.  Arthritis of the knees did not manifest in service or for 
many years following separation from service, and is not 
shown to be etiologically related to the veteran's military 
service. 

5.  A preexisting stomach disorder did not worsen during 
service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service nor may sensorineural hearing loss be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2005).

2.  A bilateral knee disorder was not incurred in or 
aggravated during service, nor may arthritis be presumed to 
have so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2005).

3.  A stomach condition was not incurred in or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the veteran was 
provided notice by letters dated in May 2003 and March 2004.  
The May 2003 letter addressed the veteran's claim of 
entitlement to service connection for hearing loss.  It was 
provided to the veteran prior to the initial decision in this 
case. The March 2004 letter addressed the veteran's assertion 
of entitlement to service connection for a knee condition and 
stomach condition.  It was provided to the veteran prior to 
the April 2004 rating decision.  Both letters notified the 
veteran of the substance of the VCAA, including the type of 
evidence necessary to establish entitlement to the benefits 
sought and whether or not the veteran or the VA bore the 
burden of producing or obtaining that evidence or 
information.  

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), the RO essentially satisfied the notice 
requirements in the May 2003 and March 2004 letters by: (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate the claim; (2) 
informing the veteran about the information and evidence the 
VA would seek to provide; and (3) informing the veteran about 
the information and evidence the veteran was expected to 
provide.  Thereafter, the veteran received the August 2003 
and April 2004 rating decisions and the March 2004 and 
October 2004 Statements of the Case (SOC).  While the May 
2003 and March 2004 letters did not specifically tell the 
veteran to provide any evidence in his possession that 
pertained to his claims, the veteran was informed of that 
information in his SOC's. 

The Board notes that neither the veteran nor his 
representative have contended or argued that any defect or 
deficiency in the VCAA notices that may be present has 
resulted in any prejudice in the adjudication of his appeal.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
Board finds that the rating decisions and the Statements of 
the Case, in conjunction with the May 2003 and March 2004 
VCAA letters, collectively notified the veteran of the 
evidence considered, the pertinent laws and regulations, and 
the reasons his claims were denied.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records, VA medical records and 
private medical records are associated with the claims file.  
Additionally, the veteran was afforded a VA examination in 
regards to his hearing loss claim.  The Board observes and 
acknowledges that the veteran has not been afforded a VA 
examination in connection with his claim for service 
connection a bilateral knee disorder or stomach disorder.  
However, as will be explained more fully below, the Board is 
of the opinion that the veteran's service medical records and 
the private medical statement provided by the veteran contain 
sufficient medical evidence to make a decision on the 
veteran's claims.

Under the VCAA, a medical examination or medical opinion is 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a currently diagnosed disability or 
persistent or recurrent symptoms of the disability; (2) 
establishes that the veteran suffered an event, injury or 
disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury or disease in service.  38 C.F.R. 
§ 3.159 (c) (4).  In this case, the veteran's claimed 
disorders are preexisting conditions that were noted upon his 
induction into service.  While the veteran's private medical 
statement indicates that he currently has diagnosed knee and 
stomach disorders, it directly links these disorders to the 
veteran's preexisting conditions.  There is simply no 
competent evidence that the veteran's preexisting conditions 
were aggravated in service, or that his current disorders are 
related to any such aggravation.  As such, a VA examination 
is not necessary for resolution of this appeal.

Neither the veteran nor his representative has made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in connection with any of his claims.  Accordingly, 
the Board finds that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the case is ready for appellate review.

B.  Service Connection for Bilateral Hearing Loss 

The veteran's August 1960 pre-induction examination indicates 
that he was not administered an audiological examination at 
the time of his entrance into service.  He was administered a 
whispered test, the results of which were noted as 15/15 for 
both his right and left ears.  During his November 1962 
separation from service examination, the veteran was 
administered an audiological examination with the following 
results:






HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
0 (10)
0 (10)
N/A
5 (10)
LEFT
5 (20)
0 (10)
0 (10)
N/A
10 (15)

Prior to November 1967, audiometric results were reported in 
standards set forth by the American Standards Association 
(ASA).  Those figures are on the left in each column and are 
not in parentheses.  Since November 1, 1967, those standards 
have been set by the International Standards Organization--
American National Standards Institute (ISO--ANSI).  In order 
to facilitate data comparison, the ASA standards have been 
converted to ISO--ANSI standards and are represented by the 
figures on the right in each column in parentheses.

The veteran's remaining service medical records are silent as 
to the treatment, complaints of, or diagnoses of problems 
associated with hearing loss.

The veteran submitted an application for compensation in 
April 2003 for hearing loss and tinnitus.  He reported in his 
application that he was exposed to noise associated with 
construction equipment and large air compressors while in 
service.  In support thereof, he submitted a statement dated 
in March 2003 from the Hearing Clinic, Inc. that showed the 
veteran underwent an audiological examination administered by 
Craig A. Foss, M.C.D.  This examination showed that the 
veteran had mild high frequency sensorineural hearing loss in 
his right ear and moderate high frequency sensorineural 
hearing loss in his left ear.  Although Dr. Foss attached the 
veteran's audiological chart to his letter, he did not 
provide numerical interpretations of the chart itself.  
However, he noted in his letter that the veteran had puretone 
averages for 1000, 2000, 3000 and 4000 hertz of 28.75 
decibels for the right ear and 43.7 decibels for his left 
ear; and his speech discrimination scores utilizing the 
Maryland CNC test were 92 percent for the right ear and 88 
percent for the left ear.  Dr. Foss opined from the veteran's 
history of being exposed to noise of construction equipment, 
especially large air compressors which caused temporary 
thresholds shifts at the time, it was quite likely that this 
exposure was the beginning of the veteran's hearing loss.  
Additionally, Dr. Foss stated that the type and degree of the 
veteran's hearing loss on his audiogram was consistent with 
noise-induced hearing loss.  

In July 2003, the veteran was afforded a VA examination in 
regards to his hearing loss and tinnitus claims.  The report 
indicated that the examiner reviewed the veteran's claims 
file and noted that his whispered-voice test administered 
upon induction to the service revealed normal hearing 
bilaterally and an audiological evaluation performed upon 
separation from service revealed normal hearing bilaterally.  
After the administration of an audiological examination, the 
following puretone thresholds were reported: 



HERTZ



1000
2000
3000
4000
RIGHT
15
10
25
45
LEFT
30
35
45
45

The examination revealed that the veteran had mild to 
moderately severe high frequency hearing loss.  His average 
puretone decibel loss was determined to be 24 decibels for 
the right ear and 39 decibels for the left ear.  His speech 
recognition scores were reported to be 94 percent for the 
right ear and 90 percent for the left ear.  The veteran was 
diagnosed with (1) a mild to moderately severe high frequency 
hearing loss and (2) subjective tinnitus.  The examiner 
stated that since the veteran's hearing was within normal 
limits upon his separation from service, it was not likely 
that the veteran's hearing loss was precipitated by military 
noise exposure.  In regards to the veteran's tinnitus, the 
examiner stated that it was as likely as not that at least a 
portion of the veteran's tinnitus may have been precipitated 
by military noise exposure.  

In an August 2003 rating decision, the RO granted service 
connection for tinnitus but denied service connection for 
hearing loss.  The denial was based upon the RO's assessment 
that greater weight should be accorded the VA examiner's 
report than that of the opinion provided by Dr. Foss. 

In April 2004, the veteran's representative submitted a 
statement in which he asserted that the veteran's written 
testimony supported his claim; and that the veteran had 
considerable acoustic trauma while in service based on his 
testimony and his military job description.

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a)(2005).  Service connection 
may also be granted for certain chronic diseases, such as 
sensorineural hearing loss, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service. 38 C.F.R. §§ 3.303, 
3.304. 

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury. Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The United States Court of 
Appeals for Veterans Claims (the "Court") has held that the 
absence of evidence of a hearing loss disability in service 
is not fatal to the veteran's claim.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also 
held that evidence of a current hearing loss disability and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection.  See Hensley v. Brown, supra.

For the purposes of applying the laws administered by the VA, 
impaired hearing is considered a disability when the 
veteran's auditory thresholds (puretone decibel loss) in one 
of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the above-mentioned frequencies are 26 
decibels or greater.  Impaired hearing for VA purposes may 
also be found when the veteran's speech recognition scores, 
using the Maryland CNC Test, are less than 94 percent.  See 
38 C.F.R. § 3.385. 

The evidence shows the veteran's current hearing loss 
constitutes a disability for VA purposes.  His right ear has 
a puretone decibel loss of 45 for the 4000-Hertz range.  His 
left ear has decibel losses of 30, 35, 45 and 45 for the 
1000, 2000, 3000 and 4000-Hertz ranges.  However, in order to 
warrant service connection, there must be more than just 
medical evidence of a current disability.  There must also be 
(1) evidence of an in-service occurrence or injury and (2) a 
medical opinion establishing a nexus between the current 
disability and an in-service occurrence or injury.  

While the veteran's service records, including his separation 
examination, fail to show that the veteran experienced 
hearing loss or hearing problems in service, the medical 
evidence in this case consists of two medical opinions both 
of which apparently found that the veteran had been exposed 
to noise in service.  Indeed, the RO granted service 
connection for tinnitus, in part, based upon the VA 
examiner's opinion that at least a portion of the veteran's 
tinnitus may have been precipitated by his military service.  
However, the opinions reach completely different opinions 
regarding whether the veteran's hearing loss is related to 
service.  

In this regard, Dr. Foss appears to rely on the veteran's 
report of exposure to construction equipment and especially 
large air compressors presumably in service although this is 
not expressly stated.  The Board notes that the veteran's DD 
214 indicates that his military occupational specialty was 
that of carpenter.  However, Dr. Foss also appears to rely on 
the veteran's self-reported temporary threshold shift in 
hearing again presumably at the time of the exposure in 
service.  Notably, the veteran reported at the July 2003 VA 
examination that he occasionally could not hear for several 
hours after operating the compressors in service.  While the 
veteran is certainly competent to report having temporary 
decreased hearing in service, the Board finds it notable that 
none of the veteran's service medical records reflect such 
symptomatology even by history.  Notably, on separation in 
November 1962, the veteran gave a medical history which 
encompassed many disorders including some which were clearly 
not symptomatic at the time such as mumps, whooping cough, 
back problems, and stomach trouble for which he had had no 
recurrence for four years.  At that time, he also 
specifically denied currently having or having a history of 
any ear trouble.  Again, the veteran's separation examination 
at that time did not show hearing loss.  In this regard, the 
record does not indicate that Dr. Foss had the benefit of 
reviewing the veteran's claims folder that included the above 
mentioned service medical records.  Since Dr. Foss's opinion 
appears to rely in part on the currently reported but 
unsubstantiated threshold shifts in hearing and there is no 
indication the he reviewed the veteran's claims folder, it is 
accorded less weight than the VA opinion which was based, in 
part, on review of the entire evidentiary record.  

The Board notes further that during the July 2003 VA 
examination, the veteran reported that after service he had 
worked in the construction industry building houses.  On the 
veteran's December 1960 induction report of medical history, 
the veteran also reported that he had worked as a carpenter 
for five years prior to service.  Dr. Foss does not discuss 
the significance of this information in his opinion, and in 
fact, there is no indication in his opinion that he was aware 
of the veteran's preservice and postservice work as a 
carpenter.  He essentially states that the veteran's history 
of being exposed to the noise of construction equipment was 
quite likely the beginning of the veteran's hearing loss.  
Conversely, the VA examiner was aware of this information in 
formulating his opinion as he had benefit of the review of 
all of the pertinent evidence in this case, and the Board 
must accord that opinion greater probative weight.  

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event; or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is responsible 
for assessing the credibility and weight to be given to the 
evidence. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Such assessments extend to medical evidence. See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).

Based on the foregoing, the Board finds that a preponderance 
of the evidence is against the veteran's claim for service 
connection for bilateral hearing loss.  Thus, service 
connection is not warranted.  
		
C.  Service Connection for a Bilateral Knee Disorder and 
Stomach Disorder 

The veteran's August 1960 pre-induction service examination 
noted that the veteran's abdomen and viscera were abnormal, 
as were his lower extremities.  In the notation section of 
the veteran's Report of Medical Examination, it was reported 
that the veteran had a nervous stomach, fluid of the right 
knee in 1959 that was aspirated, and fluid of the left knee 
in 1959.  In the Report of Medical History portion of that 
induction examination, the veteran noted that he experienced 
problems with his stomach.  

In the Report of Medical History portion of the veteran's 
November 1962 separation examination, the veteran noted that 
he was in good health, but had stomach trouble.  He denied 
experiencing arthritis or locked knee.  Under the physician's 
summary section of this report, it was noted that the veteran 
had "housemaids" knee in both knees in the past and that he 
had stomach trouble four years ago without reoccurrence.  The 
veteran's remaining service medical records are silent as to 
treatment, complaints of, or diagnoses of problems associated 
with a bilateral knee disorder or a stomach disorder.

The claims file contains VA Medical Center (VAMC) records 
dated in February 2001 and from November 2001 to March 2004.  
A VAMC record dated in February 2001 noted that the veteran 
experienced some arthritis but was overall healthy.  The 
records also note that the veteran was diagnosed and 
underwent a surgical repair of a right inguinal hernia in 
November 2001.  Otherwise, the records do not reflect any 
complaints, treatment or diagnoses of problems regarding the 
veteran's knees or stomach.

In February 2004, the veteran amended his application for 
compensation to include a claim of entitlement to service 
connection for (1) a bilateral knee condition, (2) arthritis 
of both knees and (3) a nervous stomach.  In support thereof, 
the veteran submitted a letter from Thomas Werner, M.D., from 
the Grand Island Clinic.  The letter stated that Dr. Werner 
reviewed service records provided by the veteran and compared 
the records to the veteran's reported history and physical 
findings.  Dr. Werner reported that the veteran had a very 
prominent, left anterior tibial plateau, crepitus and 
arthritic findings in his bilateral knees.  In reviewing the 
veteran's service history, and in particular the aspirations 
done from both knees in 1959, Dr. Werner believed that the 
veteran was afflicted at that time with a prepatellar 
bursitis which was relatively severe.  He stated that there 
was a likelihood that the prepatellar bursitis of the 
veteran's knees precipitated the nodules on his tibial 
plateaus and predisposed the veteran to the arthritic changes 
he was currently experiencing.  Additionally, Dr. Werner 
stated that the veteran's military findings of his symptoms 
of nervous stomach in 1960 would be consistent with his 
current complaints of abdominal pain and gastritis for which 
he was being treated.  Pursuant to his discussions with the 
veteran, Dr. Werner stated that he believed that the 
veteran's abdominal pain and gastritis had been a consistent 
problem since the veteran separated from service.

In an April 2004 rating decision, the RO denied service 
connection for a bilateral knee condition with arthritis and 
for a stomach condition on the basis that the evidence did 
not show the veteran's preexisting conditions were aggravated 
during service.

As set forth above, applicable law provides that service 
connection will be granted if it is shown that a veteran has 
a disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in the active military, naval or air service.  
Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  This 
includes medical facts and principles that may be considered 
to determine whether the increase is due to the natural 
progress of the condition. 

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will also not 
be considered service connected unless the disease or injury 
is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

Furthermore, every veteran shall be taken to have been in 
sound condition when examined, accepted and enrolled into 
service, except as to defects, infirmities or disorders noted 
at the time of the examination, acceptance and enrollment, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  38 U.S.C.A. 1111.  

In this case, the presumption of soundness is not at issue in 
regards to the veteran's claims for a bilateral knee disorder 
and a stomach disorder since the veteran's induction 
examination noted the veteran's abdomen and viscera were 
abnormal, as were his lower extremities.  The examination 
specifically reported that the veteran had problems with his 
stomach, and that he had fluid of the right and left knees 
prior to service.  See 38 U.S.C.A. § 1111.  The veteran does 
not dispute these facts.  Thus, the question before the Board 
to decide is whether his preservice knee and stomach 
disorders worsened during service and, if so, whether the 
conditions increased in severity beyond natural progression.

Other than his entrance and separation examinations, the 
veteran's service medical records are silent as to the 
treatment, complaints of, or diagnoses of problems associated 
with his knees or his stomach.  As such, the record contains 
no competent evidence that the veteran's knee or stomach 
disorders worsened in service.  While the veteran provided 
Dr. Werner's letter in support of his claim, it does not 
provide such evidence but instead links the veteran's 
disorders to his preexisting conditions.

In regards to the veteran's bilateral knee disorder, Dr. 
Werner's letter establishes that the veteran currently has 
(1) a prominent, left anterior tibial plateau, (2) crepitus 
and (3) arthritic findings in his bilateral knees.  Based 
upon his review of the veteran's service records, he believes 
that the veteran was afflicted in 1959 
(preservice) with a prepatellar bursitis that was relatively 
severe.  He opined that there was a likelihood that the 
veteran's preservice prepatellar bursitis precipitated the 
nodules on his tibial plateaus and predisposed the veteran to 
his current arthritic changes.  In regards to the veteran's 
stomach disorder, Dr. Werner stated that the veteran's 
preexisting nervous stomach symptoms in 1960 are consistent 
with his current complaints of abdominal pain and gastritis.  
Based upon information provided by the veteran, he also 
reported that the veteran's preexisting stomach problems had 
been consistent since his separation from service.  These 
statements do not provide any evidence indicating that the 
veteran's knee or stomach conditions were aggravated during 
service.  

Lastly, in regards to the veteran's arthritis of both knees, 
the Board reiterates that the veteran's service medical 
records are silent as to any complaints or treatment of the 
veteran's knees, nor is there any evidence in the claims file 
indicating that the veteran's arthritis manifested to a 
compensable degree within one year of separation from 
service.  As such, presumptive service connection is also not 
warranted on this issue.  

Thus, the Board finds that a preponderance of the evidence is 
against service connection for a bilateral knee disorder and 
a stomach disorder for the reasons discussed above.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
applicable. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a bilateral knee disorder, to include 
arthritis, is denied.

Service connection for a stomach disorder is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


